Citation Nr: 1541849	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension and hypothyroidism.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

The Veteran seeks service connection for hypothyroidism and hypertension due to claimed herbicide exposure.  By way of history, the Veteran reports that he first suffered from hyperthyroidism with goiter discovered in 1973, treated by thyroid removal in 1974.  He further claims that his hypertension is secondary to his hypothyroidism.  The Veteran's service personnel records reflect that he served on the ground in Vietnam.

Although the Veteran has presented a private medical opinion from his treating physician asserting that his conditions are related to his herbicide exposure,           the Board finds that a VA examination and opinion is necessary.  The studies referenced in the physician's opinion are out of date, as subsequent studies have been released.  In this regard, a study by the National Academies of Science (NAS) Institute of Medicine titled: Veterans and Agent Orange: Update 2012 noted the category of "Inadequate or Insufficient Evidence To Determine an Association" means that available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  For example, these studies may fail to control for confounding factors, have inadequate exposure assessment, or fail to address latency.  Consistent with its findings its 2010 Update, NAS in Update 2012 found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and thyroid cancer, effects on thyroid homeostasis, and autoimmune disorders.   The Board notes that NAS has listed hypertension in the "Limited or Suggestive Evidence of Association" category.  NAS has defined this category of association  to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  79 Fed. Reg. 20308-01   (Apr. 11, 2014).  In the Federal Register of June 8, 2010, December 27, 2010, and August 10, 2012, VA explained why the studies reviewed in Update 2006, Update 2008, and Update 2010 did not, in VA's view, warrant a presumption of service connection for hypertension in veterans exposed to herbicides in service. 75 FR 32540 (June 8, 2010), 75 FR 81332 (Dec. 27, 2010), and 77 FR 47924 (Aug. 10, 2012).  In the Federal Register of April 11, 2014, VA noted that NAS identified    no Vietnam Veteran studies addressing exposure to the chemicals of interest and hypertension published since Update 2010.

Relevant medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of   all medical care providers who have diagnosed him with or treated him for his thyroid and hypertension.  After obtaining all needed authorizations from the Veteran, any relevant records which are not duplicates of those already in the claims file should be requested.  The Veteran should be notified of any requested records that cannot be obtained.



2.  Schedule the Veteran for a VA thyroid examination.    The entire claims file, to include electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's thyroid disability arose in service or is related to any incident in service, including exposure to Agent Orange.  The examiner should explain why or why not, to include consideration of the medical articles submitted by the Veteran.  

If the examiner feels that a requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Schedule the Veteran for a VA hypertension examination.  The entire claims file, to include electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability  or greater) that the Veteran's hypertension arose in service  or is related to any incident in service, including exposure to Agent Orange.  The examiner should explain why or why not, to include consideration of the medical articles submitted by the Veteran.  

If the examiner feels that a requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by      a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If service connection for hypothyroidism is granted, then the AOJ should conduct additional development to address the Veteran's claim for hypertension as secondary to the thyroid condition.

5.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




